The City of New York appeals from an order granting an application to serve a notice of claim upon it after the expiration of the ninety-day period specified in section 50-e of the General Municipal Law. Order reversed on the law and the facts, without costs, and application denied, without costs. The failure to make timely service was not shown to have been by reason of mental or physical incapacity or infancy. The record does not furnish a basis for the exercise of judicial discretion in favor of the claimant. (Matter of Halloran v. Board of Educ. of City of N. Y., 271 App. Div. 830; Matter of Coyle v. New York City Tr. Auth., 283 App. Div. 1083.) Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Murphy, JJ., concur.